DETAILED ACTION
	This is a non-final Office Action in reply to the Response to Election/Restriction Requirement filed 09/28/2021 for the application filed 1/24/2020. Claims 1-19 are pending:
Claims 7-19 have been withdrawn without traverse in the reply filed 9/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811012543.X, filed on 08/31/2018.
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6) in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the ground(s) that the common or corresponding technical features mentioned above in the present application are different from Munenaka and therefore, Munenaka fails to disclose or teach the common or corresponding technical features mentioned above. This is not found persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, the special technical feature of Claim 1, a curing component, provided opposite to 
the driving component, and configured to provide light that cures the pattern to be printed into a slice, is not shared in each of Claims 7, 13, and 19. Therefore Groups I and II, I and III, and I and IV lack the same or corresponding special technical features, and thus, the listed groups of the inventions do not relate to a single general inventive concept. 

	Finally, the special technical feature of Claim 13, providing a layer of a liquid 3D printing material on a driving component, is not shared in Claim 19. Therefore Groups III and IV lack the same or corresponding special technical features, and thus, the listed groups of the inventions do not relate to a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/28/2021.
Specification
The disclosure is objected to because of the following informalities:
[0012] Line 4, “are intersect with each other” should read “intersect with each other” or “are intersecting with each other”.
Appropriate correction is required.
Drawings
The drawings are objected to because Via Hole 1051 [0064] is shown as via hole 1501 in Figure 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 3, “are intersect with each other” should read “intersect with each other” or “are intersecting with each other”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 includes the limitation “a curing component... configured to provide light that cures 
the pattern to be printed into a slice,” wherein the specification recites “the curing component 20 includes a substrate 201 and a plurality of light sources 202 located at a side of the substrate 201 that is close to the driving component 10” (See Paragraph [0059] of Application). Therefore, specification defines the curing component 20 includes a substrate 201 and a plurality of light sources 202 located at a side of the substrate 201 that is close to the driving component 10 as corresponding structure for the claimed placeholder of “a curing component”. 
	Claim 1 further includes the limitation “the plurality of driving units configured to form an electric field” wherein the specification recites “the driving unit 11, a fabrication method of a common electrode and a pixel electrode that control rotation of liquid crystal molecules in a pixel unit in a liquid crystal display field: and fabricated as small as a dozen microns, wherein the plurality of driving units 11 are arranged in an array” (See Paragraph [0055] and [0057] of Application). Therefore, specification defines the driving unit 11, a fabrication method of a common electrode and a pixel electrode that control rotation of liquid crystal molecules in a pixel unit in a liquid crystal display field: and fabricated as small as a dozen microns, wherein the plurality of driving units 11 are arranged in an array as corresponding structure for “the plurality of driving units”.
the driving component being configured to drive a liquid 3D printing material… to flow under control of thee electric field to form a pattern to be printed” wherein the specification recites “the driving component 10 includes a base substrate 101 and a plurality of driving units 11 located on the base substrate 101, and further includes a protective layer 105 covering both the first electrode 102 and second electrode 104” (See Paragraph [0060] and [0062] of Application). Therefore, specification defines the driving component 10 includes a base substrate 101 and a plurality of driving units 11 located on the base substrate 101, and further includes a protective layer 105 covering both the first electrode 102 and second electrode 104 as corresponding structure for “the driving component”.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close to" in Claim 5 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "thin film transistor" in Claim 6 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiejun et al. (CN-107953544-A), hereinafter Tiejun.
Regarding Claim 1, Tiejun discloses a device for manufacturing a slice of a 3D printed model (three-dimensional rapid prototyping Top Page 1), comprising: a driving component (electric field control plate 14 Figure 1), including a plurality of driving units, each of the plurality of driving units being configured to form an electric field (Figure 3 shows array of driving units on control plate 14), the driving component being configured to drive a liquid 3D printing material located on a surface of the driving component to flow under control of the electric field to form a pattern to be printed (the printing liquid material on the control plate 14 flows under force of electric field Page 4); and a curing component (curing device 16 Figure 1), provided opposite to the driving component (shown opposite to control plate 14 Figure 1), and configured to provide light that cures the pattern to be printed into a slice (ultra-violet light emitting device Page 3).
Regarding Claim 2, Tiejun discloses the driving unit comprises a first electrode (lower electrode 22 Figure 2) and a second electrode (upper electrode 24 Figure 2) that are insulated from each other (separated by dielectric layer 23, insulator Figure 2), and the first electrode and the second electrode are configured to be applied with different voltages to form the electric field (apply voltage to electrode 22 will be strong electric field… parameters that are adjustable are applied voltage of the different electrode points of respective electrodes Page 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tiejun (CN-107953544-A) as applied to Claim 2 above, and further in view of Iijima et al. (US 20180147845 A1), hereinafter Iijima.
Regarding Claim 3, Tiejun discloses all of the limitations as set forth above in the rejection of Claim 2. Tiejun further disclose the driving component further comprises a base substrate (substrate 21 serving as an electric field control plate Page 4), the first electrode and the second electrode are located Figure 2), the driving component further comprises a protective layer covering both the first electrode and the second electrode (lyophobic layer 25 covering electrodes 22 and 24 Figure 2). However, Tiejun is deficient in disclosing the protective layer comprises a groove located at a periphery of the driving component and configured to receive a liquid material that does not need to be printed and flows out of the driving component.
In the analogous art, IIjima teaches a liquid jetting device which uses nozzles and electrodes as a method for manufacturing a three-dimensional product (Abstract). Iijima discloses the protective layer comprises a groove located at a periphery of the driving component (groove 254 on electrode 221 [0051-0054] Figure 5A) and configured to receive a liquid material that does not need to be printed and flows out of the driving component (groove 254 functions as pressure chamber ([0050] to serve as an ink flow path [0004]). Iijima teaches the advantages of such a groove simultaneously expands or contracts the volume of the pressure chamber 250 and due to the change in the volume of the pressure chamber 250 , an ink droplet 241 is ejected from the nozzle 240, making the jetting process more clean and efficient [0054]). The teachings of Iijima and the claimed invention would be considered analogous because both ascertain to liquid jetting processes through the use of nozzles and electrodes as a method for manufacturing a three-dimensional product (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Tiejun such that the protective layer comprises a groove located at a periphery of the driving component and configured to receive a liquid material that does not need to be printed and flows out of the driving component, as the device of Iijima in order to simultaneously expand or contract the volume of the pressure chamber 250 and due to the change in the volume of the pressure chamber 250 , an ink droplet 241 is ejected from the nozzle 240, making the jetting process more clean and efficient [0054].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tiejun (CN-107953544-A) in view of Iijima (US 20180147845 A1) as applied to Claim 3 above, and further in view of Zenghui et al. (CN 106191946 A), hereinafter Zenghui
Regarding Claim 4, Tiejun in view of Iijima disclose all of the limitations as set forth above in the rejection of Claim 3. Tiejun in view of Iijima are deficient in disclosing the protective layer comprises a first via hole, the first via hole penetrates the protective layer in a direction parallel with the base substrate and is located outside the groove, and the first via hole is in communication with the groove.
In the analogous art, Zenghui teaches a 3D printing apparatus, through means of liquid 
electrodeposition (Top Page 1) and use of electrodes and substrate (Bottom Page 4). Zenghui discloses the protective layer comprises a first via hole, the first via hole penetrates the protective layer (through hole of electrode 14 Figure 1 Bottom Page 4 – Top Page 5) in a direction parallel with the base substrate (Figure 1 shows hole is parallel to substrate 6) and is located outside the groove, and the first via hole is in communication with the groove (through hole communicates with electrode holder and cavity in inner electrode Bottom Page 4 – Top Page 5). Zenghui teaches the use of a through is advantageous to have in order to reducing stray deposition, improving deposition locality and processing surface quality (Top Page 5). The teachings of Iijima and the claimed invention would be considered analogous because both ascertain to liquid electrodeposition processes through the use of a substrate and electrodes as a method for manufacturing a three-dimensional product (Abstract Page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Tiejun in view of Iijima such that the protective layer comprises a first via hole, the first via hole penetrates the protective layer in a direction parallel with the base substrate and is located outside the groove, and the first via hole is in communication with the groove, as the device of Zenghui in order to reducing stray deposition, improving deposition locality and processing surface quality (Top Page 5.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tiejun (CN-107953544-A) as applied to Claim 1 and 2 above, and further in view of Speakman (US 6,503,831 B2). 
Regarding Claim 5, Tiejun discloses all of the limitations as set forth above in the rejection of Claim 1. Tiejun is deficient in disclosing a barrier is provided at a side of the driving component that is close to the curing component, a second via hole is provided at a side of the barrier that is close to the driving component, and the second via hole is configured -2-U.S. Application No: 16/633,660Attorney Docket: 1734-585 Response to Office Action dated August 17, 2021such that the liquid material that does not need to be printed flows out of a space surrounded by the barrier.
In the analogous art, Speakman teaches a method of forming an electronic device using the technique of drop on demand printing to deposit droplets of deposition material, a similar method of additive manufacturing (3D printing) through the use of electrodes, electric fields, and curing (Abstract, Column 4). Speakman discloses a barrier is provided at a side of the driving component that is close to the curing component (barrier height of transistor that where layers can be deposited or cured Column 4), a second via hole is provided at a side of the barrier that is close to the driving component (transistor array has hole in insulating layer, Column 23), and the second via hole is configured-2-U.S. Application No: 16/633,660Attorney Docket: 1734-585 Response to Office Action dated August 17, 2021such that the liquid material that does not need to be printed flows out of a space surrounded by the barrier (Hole in transistor array is filled with charge transfer polymer, not printed Column 23). Speakman teaches the advantages of such a transistor array include addressing the problems of directly transferring devices on to temperature sensitive and/or irregularly shaped surfaces, as well as the ability to provide both reflective and transmissive display devices (Column 24). The teachings of Speakman and the claimed invention would be considered analogous because both ascertain to techniques of drop on demand printing to deposit droplets of deposition material, a similar method of additive manufacturing (3D printing) through the use of electrodes, electric fields, and curing (Abstract, Column 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Column 24).
Regarding Claim 6, Tiejun discloses all of the limitations as set forth above in the rejection of Claim 2. Tiejun further discloses the driving component further comprises a plurality of gate lines and a plurality of data lines (Figure 3), the plurality of gate lines and the plurality of data lines are insulated from each other (dielectric layer 23 insulates the electrodes and lines Figure 2-3) and are intersect with each other to define the plurality of driving units (Figure 3 intersection forms the electrodes to drive printing). Tiejun is deficient in disclosing the driving unit comprises a thin film transistor electrically connected with the second electrode.
Speakman discloses the driving unit comprises a thin film transistor electrically connected with 
the second electrode (gate electrode coupled with second transistor Column 7). Speakman teaches the advantages of the transistor coupled to the electrode include the possibility to predict the cheap manufacture of a disposable or re-useable sensor that contains digital and analogue circuitry and that uses arrays of chemical field-effect transistors (Column 7). The teachings of Speakman and the claimed invention would be considered analogous because both ascertain to techniques of drop on demand printing to deposit droplets of deposition material, a similar method of additive manufacturing (3D printing) through the use of electrodes, electric fields, and curing (Abstract, Column 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiejun such that the driving unit comprises a thin film Column 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./Examiner, Art Unit 1754       
                                                                                                                                                                            /SEYED MASOUD MALEKZADEH/
Primary Examiner, Art Unit 1754